Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
 
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 10/5/2022.
2. 	Claims 1-5, 7,8,10-15 and 17- 20 are pending in the case. 
3.	Claims 6, 9  and 16 are cancelled. 
4.	Claims 1, 11 and 20 are independent claims. 



Applicant’s Response
5.	In Applicant’s response dated 10/5/2022, applicant has amended the following:
a) Claims 1, 11 and 20



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sending, in response to receiving a sharing operation of a user on the customized visualization component, the sharing operation to the server to enable the server to share the customized visualization component to users instructed by the sharing operation, wherein the sharing operation comprises: inputting specified to-be-shared users in a to-be-shared user list by clicking a sharing control on a component management page”, (claims 1, 11 and 20)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 11-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubiak et al. (hereinafter “Jakubiak”), U.S. Published Application No. 20160092530 A1 in view of Shelton et al. (hereinafter “Shelton”), U.S. Patent No. 10606872 B1 in view of Schigel et al. (hereinafter “Schigel”), U.S. Published Application No. 20090234876 A1.
Claim 1:
Jakubiak teaches A method for generating a customized visualization component, comprising: (e.g., a method for generating customized visualizations such as charts par. 2; Further, depending on the situation, a certain customized data layout, such as a specific layout arrangement for an organizational chart, may be desired for visualizing data. As such, an increase in the ability to customize data visualizations may benefit users. Par. 3; a user created or a customizable chart.)
determining, in response to receiving a creation instruction for instructing to create a customized visualization component, a visualization instance presented on a current component editing page based on the received creation instruction; (e.g., in response to creation instructions, determining a visualization with a web browser application (e.g., application page of browser that allows creating and editing of customized charts) par. 40; Client 102 may also include programs or applications executing on client devices. For example, a client 102 may be a web browser, a proprietary client application, or some other application executing on the client device. Par. 42; In some embodiments, visual analyzer system 104 can generate one or more visualizations and present the visualizations to a user of client 102 via a graphical user interface (GUI) on client 102.  Examples of a visualization may include a table, a cross table, a graphical table, a bar chart, a line chart, a combination chart, a pie chart, a scatterplot, a map chart, a tree map, a heat map, a parallel coordinate plot, a summary table, a box plot, a text area, a user created or customizable chart, etc.)
determining an initial visualization component corresponding to the visualization instance and a user setting parameter set by a user for the visualization instance; (e.g., determining an initial chart visualization based on at least attributes such as selected dimensions (i.e., user setting parameters) par. 43; visual analyzer system 104 may generate a visualization with multiple graphical attributes (also referred to as edges) that each correspond to a specified dimension. For example, visual analyzer system 104 can generate a bar chart with color, axis, size attributes and the like that each correspond to a dimension specified by a user such as time, sales, and other entities. Each dimension may also have one or more dimension members, such as years 2009, 2010, 2011, company names X, Y, Z, different types of products, and the like. Par. 44; The user can identify one or more dimensions of data available in the one or more databases and request the visual analyzer system to generate a visual representation that represents the one or more dimensions of data retrieved from the databases.) 
uploading a creation request for the customized visualization component to a visual analyzer system to generate the customized visualization component based on the initial visualization component and the user setting parameter, the creation request comprising identifier information of the initial visualization component and the user setting parameter; (e.g., uploading a configuration creation request to a system 104 to generate a customized visualization based on specified dimension parameters and edge identifiers par. 46; Each visualization may have configuration information that includes one or more logical edge identifiers identifying the edges of a visualization, one or more edge values corresponding to each edge, and one or more edge tags for each edge. Par. 48; In certain embodiments, visual analyzer system 104 can generate one or more visualizations based on one or more dimensions of data specified by a user. For example, the user may specify multiple dimensions such as time, sales, and entities to be represented by a visualization. Visual analyzer system 104 may then generate a visualization with multiple edges (also referred to as graphical attributes) that each correspond to a specified dimension. For example, visual analyzer system 104 can generate a bar chart with color, axis, size edges that each corresponds to a dimension specified by a user such as time, sales, and entities, respectively.)

inputting characteristic information of the customized visualization component to the visual analyzer system according to a prompt of the visual analyzer system; (e.g., inputting dimension information of the customized chart to the system according to a prompt (e.g., field areas for specifying input) of the system  Par. 48; In certain embodiments, visual analyzer system 104 can generate one or more visualizations based on one or more dimensions of data specified by a user. For example, the user may specify multiple dimensions such as time, sales, and entities to be represented by a visualization. Par. 49; Based on the one or more dimensions of data specified by the user, visual analyzer system 104 can obtain data corresponding to the visualization from data server 116 and generate a visual representation for the user.)
receiving the customized visualization component created by the  visual analyzer system based on the creation request, (e.g., receiving a generated customized chart by a system based on a creation request specified by user par. 48; Par. 48; In certain embodiments, visual analyzer system 104 can generate one or more visualizations based on one or more dimensions of data specified by a user.) the identifier information of the initial visualization component, (e.g., identifier information such as edge identifiers par. 46; Each visualization may have configuration information that includes one or more logical edge identifiers identifying the edges of a visualization, one or more edge values corresponding to each edge, and one or more edge tags for each edge.) and the characteristic information of the customized visualization component from the server. (e.g., characteristic information such as dimension of data specified by user par. 49; Based on the one or more dimensions of data specified by the user, visual analyzer system 104 can obtain data corresponding to the visualization from data server 116 and generate a visual representation for the user. par. 50; In certain embodiments, data server 116 is capable of obtaining data related to the visualizations for client 102. For instance, client 102 can access one or more data services 118 provided by data server 116 through communication network 114. Data services 118 can in turn contact one or more external data sources 120 to obtain the visualization data for the client.)

Jakubiak fails to expressly teach uploading a creation request for the customized visualization component to a server to enable the server to generate the customized visualization component; (emphasis added) 
inputting characteristic information of the customized visualization component to the server according to a prompt of the server; and 
receiving the customized visualization component created by the server based on the creation request, the identifier information of the initial visualization component, and the characteristic information of the customized visualization component from the server. (emphasis added)

In other words, Jakubiak fails to expressly teach visual analyzer system in the same context as the recited server.  


However, Shelton teaches uploading a creation request for the customized visualization component to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter. (e.g., uploading a creation request to an interface server to enable the server to generate a customized user interface (i.e., visualization of data) based on the query parameters associated with user interface options Figure 1; GUI system includes user interface server 106 col. 9 lines 46-48; For example, the user computing device 102 may send user input, such as user interface selections, to the GUI system 100. col. 9 lines 63-67; In some embodiments, a user may perform operations via the user interface server 106 such as selecting one or more user interface options and/or predefined investigations, as described herein. For example, the user interface server 106 and/or the query generator 108 may receive user input to generate a query for the query data storage 112. Col. 10 lines 53-57; At block 204, the user interface server 106 generates a user interface. As described herein, the generated user interfaces may enable user to query item data, entity data, statistical related data, and/or other item-related data. Col. 11 lines 42-46; For example, the user interface server 106 may: receive first user input, update the user interface a first time, receive second user input, update the user interface a second time, execute one or more queries based on the first and second user input, and then present the results of the queries in the user interface.)
the creation request comprising identifier information of the initial visualization component and the user setting parameter. (e.g., using unique identifier with the parameters to request visualization col. 7 lines 16-26; A collection of data corresponding to a query and/or visualization. For example, the collection may correspond to a data structure that specifies one or more query parameters associated with user interface options, as described herein. The collection of data and/or parameters may be communicated and/or shared with another user or recipient. For example, the graphical user interface system may share an investigation via a uniform resource identifier with the parameters and/or a unique identifier for the particular query and/or visualization. Additionally or alternatively, a shared investigation may be available to another user and/or recipient via a user interface of a graphical user interface system.)
and inputting characteristic information of the customized visualization component to the server according to a prompt of the server.  (e.g., inputting, (i.e., prompt of a server) an URL to the interface server, to locate the custom visualization created based on user input and the identifier information (e.g., investigation data which includes parameters and an identifier) of the custom visualization which is generated by the interface server Examiner notes that the URL comprises characteristic information such as parameters of the visualization Shelton; col. 7 lines 16-23; Investigation: A collection of data corresponding to a query and/or visualization. For example, the collection may correspond to a data structure that specifies one or more query parameters associated with user interface options, as described herein. The collection of data and/or parameters may be communicated and/or shared with another user or recipient. For example, the graphical user interface system may share an investigation via a uniform resource identifier with the parameters and/or a unique identifier for the particular query and/or visualization.  Col. 9 lines 63-67; In some embodiments, a user may perform operations via the user interface server 106 such as selecting one or more user interface options and/or predefined investigations, as described herein. For example, the user interface server 106 and/or the query generator 108 may receive user input to generate a query for the query data storage 112.)
receiving the customized visualization component created by the server based on the creation request. (e.g., server creating the customized visualization component based on a creation request  Col. 9 lines 63-67; In some embodiments, a user may perform operations via the user interface server 106 such as selecting one or more user interface options and/or predefined investigations, as described herein. For example, the user interface server 106 and/or the query generator 108 may receive user input to generate a query for the query data storage 112.) the identifier information of the initial visualization component, and the characteristic information of the customized visualization component from the server. (e.g., receiving, by the interface server, the custom visualization created based on user input and the identifier information (e.g., investigation data which includes parameters (i.e., characteristic information) and an identifier) of the custom visualization which is generated by the interface server Shelton; col. 7 lines 16-23; Investigation: A collection of data corresponding to a query and/or visualization. For example, the collection may correspond to a data structure that specifies one or more query parameters associated with user interface options, as described herein. The collection of data and/or parameters may be communicated and/or shared with another user or recipient. For example, the graphical user interface system may share an investigation via a uniform resource identifier with the parameters and/or a unique identifier for the particular query and/or visualization.  Col. 9 lines 63-67; In some embodiments, a user may perform operations via the user interface server 106 such as selecting one or more user interface options and/or predefined investigations, as described herein. For example, the user interface server 106 and/or the query generator 108 may receive user input to generate a query for the query data storage 112.)


In the analogous art of generating visualizations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for generating a visualization as taught by Jakubiak to be located on a server side of a network as taught by Shelton with a reasonable expectation of success, yielding predictable and expected results of facilitating communications between client devices and data services. One of ordinary skill would be motivated to expand the scale of operations to numerous clients using a server for storage of visualizations. 




Jakubiak/Shelton fails to expressly teach wherein the instructions further comprise: sending, in response to receiving a sharing operation of a user on the customized visualization component, the sharing operation to the server to enable the server to share the customized visualization component to users instructed by the sharing operation, wherein the sharing operation comprises: inputting specified to-be-shared users in a to-be-shared user list by clicking a sharing control on a component management page.


However, Schigel teaches wherein the instructions further comprise: sending, in response to receiving a sharing operation of a user on the customized visualization component, the sharing operation to the server to enable the server to share the customized visualization component to users instructed by the sharing operation, (e.g., enable a network server to share any type of content displayed on a web page via email par. 2; The Internet-based e-mail communication method facilitates sharing of information of almost any format, including text, graph, audio, flash, video, as well as executable files. Par. 28; Furthermore, each time content is shared between members through their respective client devices, a sharing record is communicated to remote data server 20 and analyzed to create or update sharing preference profile for the members. Content is shared between members of the meta-community through network 100. Par. 35; The host application may be embedded in a web page, for example, as a share button after a web publication such as an article, a photo, a video, etc. A sharing interface may be launched by clicking the share button associated with the content a member wishes to share.   par. 55; In field 254 tabs representing different types of network identifiers may be selected. Essentially, a member can choose to select the type of method by which the content will be sent to one or more recipients through field 256 after a network tab is selected. Some examples of sharing methods include, but are not limited to, email, instant messaging, and phone (e.g., as text messages)

wherein the sharing operation comprises: inputting specified to-be-shared users in a to-be-shared user list by clicking a sharing control on a component management page. (e.g., input recipients (i.e., to be shared users) by clicking a “choose recipients” (i.e., sharing control) on a web page as shown in Figure 2C, par.  55; Field 252 provides an option to the member to select any network identifiers related to recipients directly from the contact list of the member.)
In the analogous art of sharing content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for generating a visualization to share as taught by Jakubiak/Shelton to a share interface for sharing content via server as taught as taught by Schigel to provide the benefit of quickly and easily sharing content with a group of members of a network. (see Schigel; par. 4)

Claim 2 depends on claim 1:
Jakubiak/Shelton teaches wherein the characteristic information comprises at least one of name or icon information of the customized visualization component. (e.g., unique identifier of the visualization (i.e., name information of the customized) visualization Shelton; col. 7 lines 16-23; Investigation: A collection of data corresponding to a query and/or visualization. For example, the collection may correspond to a data structure that specifies one or more query parameters associated with user interface options, as described herein. The collection of data and/or parameters may be communicated and/or shared with another user or recipient. For example, the graphical user interface system may share an investigation via a uniform resource identifier with the parameters and/or a unique identifier for the particular query and/or visualization.  )

Claim 3 depends on claim 1:
Jakubiak/Shelton teaches the method further comprising: storing the customized visualization component to a repository or database of visualization components. (e.g., selecting interface options to rank the visualizations Shelton; col. 7 lines 61-67; The system may enable user to dynamically construct and execute one or more queries via an improved graphical user interface. For example, in addition to enabling a user to dynamically query a database and present a result set as a first visualization, such as a time series graph, the system further enables a user to select supplemental data that can be dynamically presented as a second visualization, such as one or more bar graphs, which are also presented with the first visualization. The second visualization can be dynamically generated and presented within the user interface according to a ranking.)


Claim 4 depends on claim 1:
Jakubiak fails to expressly teach wherein the visualization instance is a combination of visualization instances, the combination of visualization instances is formed by combining at least two visualization instances, and each of the visualization instances corresponds to an initial visualization component; 
and the determining an initial visualization component corresponding to the visualization instance and a user setting parameter set by a user for the visualization instance comprises: 
determining the initial visualization component and the user setting parameter corresponding to each of the at least two visualization component instances, and a relative positional relationship parameter of the at least two visualization instances; 
and the creation request comprises the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and the relative positional relationship parameter;
 and the uploading the creation request to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter comprises: 
uploading the creation request to the server to enable the server to generate the customized visualization component based on the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and the relative positional relationship parameter. 

However, Shelton teaches wherein the visualization instance is a combination of visualization instances, the combination of visualization instances is formed by combining at least two visualization instances, and each of the visualization instances corresponds to an initial visualization component;  (e.g., time line visualization is formed by combining at least two subset visualization instances Figure 5; visualization instance 534 combined with visualization instance 536 which correspond into initial visualization component 530 col. 2 line 66; to col. 3 line 8; first visual representation corresponding to the first subset and a second visual representation corresponding to the second subset; arrange the first visual representation at least partly separated from the second visual representation; and present, in the user interface, the item results, the first visual representation, and the second visual representation, wherein the first visual representation the second visual representation are further presented with respect to a timeline indicating the first time period and the second time period. Col. 24 lines 55-59; Accordingly, the user interface 500 dynamically presents the results of one or more queries within the visualization area 530 based on the selected user interface options. The example visualization includes a graph 532, such as a time series graph, and a first visual representation 534 and a second visual representation 536. Col. 25 lines 8-12; Thus, the one or more graphs and/or visualizations in the user interface 500 in combination with the visual representation 534 and 536 may enable user to assess the efficacy of the one or more promotional programs.)

and the determining an initial visualization component corresponding to the visualization instance and a user setting parameter set by a user for the visualization instance comprises: determining the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and a relative positional relationship parameter of the at least two visualization instances; (e.g., background or foreground parameter or positional relationship based on the time period of the visualization of each instance col. 3 lines 32-35; and bringing a respective visual representation to a foreground or background, the one of the first rank and the second rank corresponding to the respective visual representation. Col. 3 lines 36-40; Arranging the first visual representation can further comprise: retrieving a start date and an end date for the first time period; and aligning the first visual representation on the timeline according to the start date and the end date. Col. 19 lines 38-41; Arranging the first visual representation can further comprise: retrieving a start date and an end date for the first time period; and aligning the first visual representation on the timeline according to the start date and the end date. ) 
and the creation request comprises the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and the relative positional relationship parameter; (e.g., using unique identifier with the parameters and interface options to request visualization as shown in Figure 5 col. 7 lines 16-26; A collection of data corresponding to a query and/or visualization. For example, the collection may correspond to a data structure that specifies one or more query parameters associated with user interface options, as described herein. The collection of data and/or parameters may be communicated and/or shared with another user or recipient. For example, the graphical user interface system may share an investigation via a uniform resource identifier with the parameters and/or a unique identifier for the particular query and/or visualization. Additionally or alternatively, a shared investigation may be available to another user and/or recipient via a user interface of a graphical user interface system. Col. 21 lines 21-25; In some embodiments, the GUI system 100 presents multiple visualizations and/or graphs. Example multiple graphs are described in further detail with respect to method 250 of FIG. 2 and FIG. 8. For example, the GUI system 100 can dynamically present multiple graphs via the compare by option, as described herein.)
and the uploading the creation request to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter comprises: uploading the creation request to the server to enable the server to generate the customized visualization component based on the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and the relative positional relationship parameter. (e.g., uploading a creation request to an interface server to enable the server to generate a customized user interface (i.e., visualization of data) based on the query parameters associated with user interface options Figure 1; GUI system includes user interface server 106 Figure 5; at least two visualizations instances positioned relative to each other col. 9 lines 46-47; For example, the user computing device 102 may send user input, such as user interface selections, to the GUI system 100. col. 9 lines 63-68; In some embodiments, a user may perform operations via the user interface server 106 such as selecting one or more user interface options and/or predefined investigations, as described herein. For example, the user interface server 106 and/or the query generator 108 may receive user input to generate a query for the query data storage 112. Col. 10 lines 53-56; At block 204, the user interface server 106 generates a user interface. As described herein, the generated user interfaces may enable user to query item data, entity data, statistical related data, and/or other item-related data. Col. 11 lines 42-46; For example, the user interface server 106 may: receive first user input, update the user interface a first time, receive second user input, update the user interface a second time, execute one or more queries based on the first and second user input, and then present the results of the queries in the user interface.)

In the analogous art of generating visualizations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for generating a visualization as taught by Jakubiak to include combining a plurality of visualizations on a chart as taught by Shelton to provide the benefit of comparing data to better understand relationships between the analyzed data. 


Claim 5 depends on claim 4:
Jakubiak/Shelton teaches wherein the determining an initial visualization component corresponding to the visualization instance and a user setting parameter set by a user for the visualization instance further comprises: 
determining a hierarchical relationship parameter of the at least two visualization instances; (e.g., determining a ranking relationship corresponding to the visualizations Shelton; col. 1 lines 44-48; determining a ranking based at least on the first efficacy indicator and the second efficacy indicator; generating, according to the ranking, a first visual representation corresponding to the first subset and a second visual representation corresponding to the second subset; arranging the first visual representation at least partly separated from the second visual representation;)
and the creation request further comprises the hierarchical relationship parameter; (e.g., selecting interface options to rank the visualizations col. 7 lines 61-67; The system may enable user to dynamically construct and execute one or more queries via an improved graphical user interface. For example, in addition to enabling a user to dynamically query a database and present a result set as a first visualization, such as a time series graph, the system further enables a user to select supplemental data that can be dynamically presented as a second visualization, such as one or more bar graphs, which are also presented with the first visualization. The second visualization can be dynamically generated and presented within the user interface according to a ranking.)
and the uploading a creation request for the customized visualization component to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter comprises: uploading the creation request for the customized visualization component to the server to enable the server to generate the customized visualization component based on the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, the relative positional relationship parameter, and the hierarchical relationship parameter. (e.g., uploading a creation request to an interface server to enable the server to generate a customized user interface (i.e., visualization of data) based on the query parameters associated with user interface options (e.g., ranking options) Shelton; Figure 1; GUI system includes user interface server 106 Figure 5; at least two visualizations instances positioned relative to each other col. 9 lines 46-49; For example, the user computing device 102 may send user input, such as user interface selections, to the GUI system 100. col. 9 lines 63-67; In some embodiments, a user may perform operations via the user interface server 106 such as selecting one or more user interface options and/or predefined investigations, as described herein. For example, the user interface server 106 and/or the query generator 108 may receive user input to generate a query for the query data storage 112. Col. 10 lines 53-57; At block 204, the user interface server 106 generates a user interface. As described herein, the generated user interfaces may enable user to query item data, entity data, statistical related data, and/or other item-related data. Col. 11 lines 42-48; For example, the user interface server 106 may: receive first user input, update the user interface a first time, receive second user input, update the user interface a second time, execute one or more queries based on the first and second user input, and then present the results of the queries in the user interface.)



Claim 7 depends on claim 1:
Jakubiak teaches the method further comprising: displaying the customized visualization component on a component editing page currently displayed by a browser window. (e.g., in response to creation instructions, determining a visualization with a web browser application (e.g., application page of browser that allows creating and editing of customized charts) par. 40; Client 102 may also include programs or applications executing on client devices. For example, a client 102 may be a web browser, a proprietary client application, or some other application executing on the client device. Par. 42; In some embodiments, visual analyzer system 104 can generate one or more visualizations and present the visualizations to a user of client 102 via a graphical user interface (GUI) on client 102.  Examples of a visualization may include a table, a cross table, a graphical table, a bar chart, a line chart, a combination chart, a pie chart, a scatterplot, a map chart, a tree map, a heat map, a parallel coordinate plot, a summary table, a box plot, a text area, a user created or customizable chart, etc.)


Claim 8 depends on claim 1:
Jakubiak teaches the method further comprising: displaying the customized visualization component in response to a component editing page being opened through a browser next time. (e.g., in response to creation instructions, determining a visualization with a web browser application (e.g., application page of browser that allows creating and editing of customized charts) par. 40; Client 102 may also include programs or applications executing on client devices. For example, a client 102 may be a web browser, a proprietary client application, or some other application executing on the client device. Par. 42; In some embodiments, visual analyzer system 104 can generate one or more visualizations and present the visualizations to a user of client 102 via a graphical user interface (GUI) on client 102.  Examples of a visualization may include a table, a cross table, a graphical table, a bar chart, a line chart, a combination chart, a pie chart, a scatterplot, a map chart, a tree map, a heat map, a parallel coordinate plot, a summary table, a box plot, a text area, a user created or customizable chart, etc.)

Claim 11:
Claim 11 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale as set forth in claim 1 to reject claim 11. 

Claim 12 depends on claim 11:
Claim 12 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale as set forth in claim 2 to reject claim 12. 

Claim 13 depends on claim 11:
Claim 13 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale as set forth in claim 3 to reject claim 13. 

Claim 14 depends on claim 11:
Claim 14 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale as set forth in claim 4 to reject claim 14. 

Claim 15 depends on claim 14:
Claim 15 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale as set forth in claim 5 to reject claim 15. 

Claim 17 depends on claim 11:
Claim 17 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale as set forth in claim 7 to reject claim 17. 

Claim 18 depends on claim 11:
Claim 18 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale as set forth in claim 8 to reject claim 18. 

Claim 20:
Claim 20 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale as set forth in claim 1 to reject claim 20. 


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubiak/Shelton/Schigel as cited above and applied to claims 1 and 11, in further view of Bonforte et al. (hereinafter “Bonforte”), U.S. Published Application No. 20100023868 A1.
Claim 10 depends on claim 1:
Jakubiak/Shelton/Schigel fails to teach sending, in response to receiving the creation instruction for instructing to create the customized visualization component, user identifier information corresponding to the creation instruction to the server to enable the server to authenticate the user; and determining, in response to receiving information for instructing successful authentication sent by the server, the visualization instance presented on the current component editing page based on the received creation instruction.

However, Bonforte teaches sending, in response to receiving the creation instruction for instructing to create the customized visualization component, user identifier information corresponding to the creation instruction to the server to enable the server to authenticate the user; and determining, in response to receiving information for instructing successful authentication sent by the server, the visualization instance presented on the current component editing page based on the received creation instruction. (e.g., user identifier to be sent to server with page request during authentication techniques par. 59; For example, if the user has established an authenticated login session with a web server that provides a particular web page, then the user's request for the web page may include a unique identifier of the user.)

In the analogous art of exchanging data over a network between client and server, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the creation request for a generated visualization as taught by Jakubiak/Shelton/Schigel to include a user identifier for authenticating the user as taught by Bonforte combining a plurality of visualizations on a chart as taught by Shelton to provide the benefit of making sure that only an authorized user has access during a secured data exchange.  

Claim 19 depends on claim 11:
Claim 19 is substantially encompassed in claim 10, therefore, Examiner relies on the same rationale as set forth in claim 10 to reject claim 19. 


Response to Arguments

Prior Art Rejections
Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Schigel“ reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145